Citation Nr: 1739616	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-23 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2017, a hearing was held before the undersigned, at which the Veteran testified.  A transcript of that hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay, but a remand is necessary to ensure that due process is followed with respect to the claim on appeal to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).

The initial determination is whether bilateral pes planus was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b)(1) (2016).  In this case, the record evidence shows that moderate, asymptomatic bilateral pes planus was noted in the Veteran's August 1987 enlistment examination report.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach, and the Veteran entered service with pre-existing bilateral pes planus.

At the May 2017 hearing, the Veteran testified that he had been diagnosed with bilateral plantar fasciitis of the feet, which has been confirmed by VA medical records.  The May 2013 VA medical examination pertaining to flat feet/pes planus opinion failed to address whether the plantar fasciitis was evidence of aggravation of the pre-existing pes planus disability, given that the Veteran did not have plantar fasciitis before his period of service.

During the hearing the Veteran also extensively testified to the rigorous physical nature of his service, which was corroborated by his fellow soldier and Platoon Sergeant and Squad Leader in a February 2015 lay statement.  The February 2015 lay statement described the wear and tear of service upon feet, including carrying 80 pounds of gear daily for 7 months during Operation Desert Shield/Storm; the discouragement of seeking formal medical care; the unrecorded treatment by the squad's corpsman, who maintained a gallon size freezer bag of Motrin, which he gave out by the handfuls; the strong peer pressure against doing light duty with humiliating repercussions, which caused the Marines to take themselves off light duty; the commiserating with the Veteran about their shared aches and pains; and how the Veteran took excessive amounts of Motrin to push through the pain in his feet.  The May 2013 VA medical examination pertaining to flat feet/pes planus opinion failed to address any of the lay statements made by the Veteran or others regarding in-service aggravation and injuries to the feet.

Further, the May 2013 VA medical examination pertaining to flat feet/pes planus omits discussion of the service treatment records diagnosing foot pain in the arch and hallux accompanied by edema in May 1990 and August 1988 (also with open blisters), respectively.  At these times, the Veteran was placed on light duty for 3 weeks, and a period of 3 days, respectively.  The Veteran received treatment for a sea urchin's tentacles embedded in the arch of the Veteran's foot twice in May 1990 and for painful blisters twice in August 1988.  There is also evidence of treatment for foot pain due to stepping on thorns in April 1992.

Accordingly, the Board finds that an addendum opinion is needed to address the foregoing deficiencies in the May 2013 VA medical opinion.

Additionally, all outstanding VA and private medical records should be obtained and associated with the record.  Medical records are current only through 2016.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  After all development has been completed and returned from Step1, return the examination report and claims file, including this remand, to the examiner who conducted the May 2013 VA examination (or another appropriate examiner if unavailable) for an addendum opinion.  Based on the review of the record and in light of the May 2013 VA examiner's previous findings, the examiner should determine:  

Is it clear and unmistakable that the Veteran's pre-existing bilateral pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service, including the in-service treatment associated with the Veteran's feet?  

In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability (i.e., in this case, plantar fasciitis) was due to the natural progress of the pre-existing condition.  The examiner is advised that the Veteran served on active duty from July 1988 to July 1992.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

The examiner should explain the medical basis for the conclusions reached.

The examiner must consider the lay statements of record regarding worsening of symptomatology, including the May 2017 hearing testimony, the February 2015 lay statement of the Veteran's fellow soldier and Platoon Sergeant and Squad Leader, January 2015 and July 2013 statements of the Veteran's parent, and the Veteran's October 2009 statement.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

3.  Then readjudicate the claim.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






